Citation Nr: 0917008	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  04-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel

INTRODUCTION

The Veteran served on active military service from August 
1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2002 by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure.

In November 2006, the Veteran testified during a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), reversed a Board decision 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  That decision was appealed 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  On September 21, 2006, VA imposed a stay 
at the Board on the adjudication of claims affected by Haas.  
The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  In its May 2008 decision, the United States Court 
of Appeals for the Federal Circuit found that VA reasonably 
interpreted 38 U.S.C. § 1116(a)(1)(A) and 38 C.F.R. § 
3.307(a)(6)(iii) as requiring the physical presence of a 
veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The United States Supreme Court, declined to review 
the case, and the decision of the Federal Circuit in Haas v. 
Peake is now final.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  The stay of adjudication of these matters was 
rescinded on January 22, 2009.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not serve within the land borders of 
Vietnam or in the inland waters of the Republic of Vietnam 
while on active duty; therefore, exposure to an herbicide 
agent is not presumed.  

3.  Competent evidence of record does not reflect that 
diabetes mellitus is the result of an injury or disease 
incurred in service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure 
or other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure, was received in January 2001.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in July 2001.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in November 2004.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established." 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records pertaining 
to his claimed disability have been obtained and associated 
with his claims file.  

The Veteran was not provided a VA medical examination and 
opinion to assess the current nature and etiology of his 
claimed diabetes mellitus disability.  However, VA need not 
conduct an examination with respect to the claim on appeal, 
as information and evidence of record contains sufficient 
competent medical evidence to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in disability compensation (service 
connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence establishing that the Veteran was exposed 
to herbicides during service (an event or injury), or that 
his diabetes mellitus was manifest during an applicable 
presumptive period for which he qualifies.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Finally, the Board notes that since VA imposed a stay at the 
Board on the adjudication of the issue of service connection 
for diabetes mellitus secondary to exposure to herbicides, as 
a result of the Haas case, additional evidence in the form of 
VA outpatient treatment records has been associated with the 
claims folder.  A review of this evidence reveals that while 
the records show current treatment for diabetes mellitus, 
they do not address the issue of service connection for 
diabetes mellitus.  As such, they are not pertinent to the 
claim, and a waiver of review of the evidence by the RO is 
not required.  See 38 C.F.R. § 20.1304 (2008) (Evidence is 
not pertinent if it does not relate to or have a bearing on 
the appellate issue or issues.)

The specific claims affected by the stay included those 
involving claims based on herbicide exposure in which the 
only evidence of exposure was the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.
Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

The Veteran is entitled to a presumption of service 
connection if he is diagnosed with diabetes mellitus 
associated with exposure to certain herbicide agents.  38 
C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 1116 (West 2002 
& Supp. 2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  C.F.R. § 3.307(a) (2008).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.313(a) (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that he developed diabetes mellitus as a 
result of exposure to Agent Orange (herbicides).

The Veteran's DD Form 214 reflects that he served in the 
United States Navy on the USS Richard S. Edwards (DD 950).  
Awarded medals included the VSM (Vietnam Service Medal).  A 
May 2004 report from the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)) verified that the 
ships anchored briefly at Vung Tau on February 12, 1969, and 
provided naval gunfire support in Danang Harbor from April 
19-28 and June 13-19, 1969.  However, JSRRC was unable to 
determine whether the Veteran had left the ship as personnel 
reporting and departing the ship were not identified.  

Service treatment records are entirely silent for any 
complaints, findings or reference to any endocrine problems, 
including diabetes mellitus.  

In a December 2000 VA hospitalization discharge report, the 
cardiologist noted that the Veteran did have hyperglycemia on 
several Chemistry-7s.  The cardiologist decided that the 
Veteran would require nutrition counseling to try to control 
his diet and lose weight and see if he could control the 
hyperglycemia in that fashion. 

In a May 2001 VA sleep study discharge report, the physician 
listed a discharge diagnosis of diabetes mellitus.  VA 
treatment records dated from October 2002 through January 
2008 reveal the Veteran's diabetes was monitored and 
controlled through diet. 

In statements provided by the Veteran, he specifically denied 
ever setting foot in Vietnam (VA Form 9 dated in March 2004), 
and he indicated in his November 2006 Travel Board hearing 
that he served in the waters of Vietnam, about a mile 
offshore.  

Analysis

The Board has considered the Veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
herbicide exposure, but finds that service connection is not 
warranted.  

In this case, the Veteran specifically denied ever setting 
foot in Vietnam in his VA Form 9 dated in March 2004, and the 
Veteran indicated in his November 2006 Travel Board hearing 
that he served offshore in the waters of Vietnam.  The 
objective evidence does not show that any of the Veteran's 
military service involved actual visits within the country of 
Vietnam.  Therefore, exposure to herbicides on the landmass 
of Vietnam cannot be presumed.

However, the regulations governing presumptive service 
connection for herbicide exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service 
connection.  See 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

As noted above, the medical evidence of record contains no 
findings of diabetes mellitus until December 2000 - more than 
30 years after separation from service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between service discharge and medical documentation of 
a claimed disability is evidence against a claim of service 
connection).  Moreover, there is no competent medical 
evidence that even suggests any medical relationship between 
diabetes mellitus diagnosed post-service and herbicide 
exposure or any other event, injury, or disease during active 
service.  Therefore, the Veteran's claim for service 
connection for diabetes mellitus must be denied on a direct 
basis, as well as on a presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with the appeal.  The Board does not 
doubt the sincerity of the Veteran's belief that he has 
current diabetes mellitus as a result of events during 
military service, to include herbicide exposure.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his diabetes mellitus disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for diabetes mellitus must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


